DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is responsive to the Amendments/Remarks of 10/07/2020. As directed by the amendment: claim 1 has been amended, no claims have been cancelled, and claim 6 has been added. Thus, claims 1-6 are presently pending in this application.
Drawings
3.	In light of Applicant's Amendment of 10/07/2020, the objection to the drawings set forth in the Office Action of 05/07/2020, is hereby withdrawn.

Claim Objections
4.	In light of Applicant's Amendment of 10/07/2020, the objection to the claims 1-5 set forth in the Office Action of 05/07/2020, is hereby withdrawn.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  compression device in claim 1; anti-vibrating means in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	In light of Applicant's Amendment of 10/07/2020, the rejection of claims 3-4 under 35 U.S.C. §112 (b), second paragraph, set forth in the Office Action of 05/07/2020, is moot.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the presence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the presence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Erisgen et al. (hereinafter “Erisgen”) (Patent No.: US 6,810,681 B2) in view of Tomell (Patent No.: US 4,964,609), and further in view of Kim et al. hereinafter “Kim” (Pub. No.: US 2017/0298913 A). 
Regarding claim 1, Erisgen discloses a device for eliminating noise (as seen in annotated Figure 1), wherein the device comprises: 
a compression device (hermetic compressor 20, including compressor motor 40 and compression mechanism 44, as discussed in column 3 lines 55-67) positioned on at least one base (mounting feet 32, as presented in immediately below), 
wherein said compression device (compressor 20, including compressor motor 40 and compression mechanism 44) comprises at least one intake pipe (suction tube 34, see column 4 lines 5-14 )
and at least one displacement pipe (discharge tube 36, as presented in column 4 lines 5-14), 
wherein the device (hermetic compressor 20) comprises at least one impermeable wrapping (compressor housing 24 that includes upper housing portion 26 and lower housing portion 28 which mate at joint 30, as described in column 3 lines 34-41 that are hermetically sealed at joint 30 by welding, brazing or the like, as stated in 

    PNG
    media_image1.png
    722
    553
    media_image1.png
    Greyscale
 

Particularly, in column 3 lines 34-48, Erisgen discloses that one of upper housing portion 26 and lower housing portion 28 is provided with flanged portion 27 which is sized to receive the other of upper housing portion 26 and lower housing portion 28. Located between flanged portion 27 and the wall of housing portion 28 is transition portion 29. When housing portions 26 and 28 are mated with one another, the housing portion being received in flanged portion 27 in inserted until contacting transition portion 29. These housing portions 26 and 28 are then hermetically sealed at joint 30 by welding, brazing, or the like. 

    PNG
    media_image2.png
    197
    305
    media_image2.png
    Greyscale

As shown in annotated Figure 1, Erisgen exhibits that compressor 20 is provided with mounting feet 32 secured to the closed end of lower housing portion 28. Further, in column 3 lines 48-55, Erisgen specially notes that mounting feet 32 being provided to support compressor 20 in a substantially vertical orientation and may be formed having any suitable shape and size to support compressor 20, however, compressor 20 may be alternatively positioned in a substantially horizontal orientation. 
Erisgen then goes on to describe how the refrigerant within compressor 20 is being purged through service port 70 by a conventional vacuum pump which creates a vacuum in the housing (see column 5 lines 7-22). As best seen in annotated Figure 5, service port 70 includes tube 72 which is mounted in aperture 76 in upper portion 26 of housing 24 by any suitable method including welding, brazing, or the like. Valve 74 is secured to the external end of tube 72 by an interference fit as well as welding, brazing, or the like with valve 74 being any suitable type of valve including a service valve actuated by an operator, or a Schrader valve. Furthermore, in column 4 lines 14-22, Erisgen performs as how Dip tube assembly 22 is located in lower housing 28, being mounted in aperture 48 formed therein by welding, brazing, or the like. 
Essentially, Erisgen’s device is surely designed such that the impermeable wrapping, which is defined by the compressor housing 24, comprises at least one valve 
Although Erisgen discloses the majority of Applicant's claimed elements, he is silent as to the fact that the mounting base having a plate shape and the intake pipe and/or displacement pipe being flexible pipe. 
Nevertheless, the use of base members having a plate shape in a compression device is notoriously well-known in the art, as taught by Tomell.
Tomell, in column 1 lines 24-33, explicitly teaches: Various structures are used to mount a hermetic rotary compressor in an appliance cabinet, typically upon a horizontal surface in an upright position. One structure has a base plate welded to the bottom of the compressor housing, with the base plate having a plurality of holes that have grommets forcibly fit into them. The grommets have apertures with sleeves through which a nut and bolt assembly is received to secure the compressor and plate to the appliance. As such, the Examiner must assert that the seam joint or welded joint of both edges of the compressor housing and base plate clearly constitutes a hermetic joint. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a base plate, as taught by Tomell in the device of Erisgen, in order to suppress the vibration and undesired noise radiating from the bottom end of the housing, as motivated by Tomell in column 2 lines 18-21.
Thus modified, one skilled in the art would have been reasonably appraised that the base plate and/or the impermeable wrapping would be further comprising at 
Although the combination of Erisgen and Tomell discloses the vast majority of Applicant’s claimed invention, it is still silent as to the fact that the intake pipe and/or displacement pipe being flexible pipe. 
Nonetheless, the use of flexible pipes in a compression device is notoriously well-known in the art, as taught by Kim.
Kim in the same field of endeavor teaches another compressor, wherein the loop pipe 262 being made of a flexible material and have a relatively long length. 
Also, as noted in Paragraph [0087], Kim explicitly teaches that the loop pipe 262 may roundly extend from the connection pipe 261 along the inner circumferential surface of the shell 101 and be coupled to the discharge pipe 105. 
For example, the loop pipe 262 may have a wound shape. Specifically, Kim successfully exhibits as how the linear compressor 10 further includes a plurality of pipes 104, 105, and 106 provided in the shell 101 or the shell covers 102 and 103 to suction, discharge, or inject the refrigerant. 
The plurality of pipes 104, 105, and 106 may include a suction pipe 104 through which the refrigerant may be suctioned into the linear compressor 10, a discharge pipe 105 through which the compressed refrigerant may be discharged from the linear compressor 10, and a process pipe through which the refrigerant may be supplemented to the linear compressor 10 (see Paragraph [0060]). More specifically, in Paragraphs [0317]-[0318], Kim further details as how the inside of the shell 101 may be in a vacuum-like state. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using flexible pipes, as taught by Kim to the device of Erisgen/ Tomell, in order to improve compression efficiency without mechanical losses, as motivated by Kim in Paragraph [0005].
Thus modified, one skilled in the art would have been reasonably appraised that the base and/or the impermeable wrapping would be further comprising at least one hermetically adjusted opening for the flexible intake pipe, the flexible displacement pipe, and/or a conductor, as instantly claimed.
Moreover, with respect to functional limitation directed towards the intended use of the apparatus, namely “…for eliminating noise …”, “…for creating a vacuum” and for the flexible intake pipe”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). 
Regarding claims 3 and 4, Erisgen, Tomell and Kim substantially disclose the device, as claimed and as detailed above. Additionally, as discussed in column 4 lines 14-21, Erisgen especially teaches that dip tube assembly 22 is located in lower housing 28, being mounted in aperture 48 formed therein by welding, brazing, or the like. Clearly, Erisgen, disclosing this aperture, specifically teaches a hermetically adjusted opening.  As such, one skilled in the art would have been reasonably appraised that the base plate would be further comprising at least one hermetically adjusted opening for the presence of the flexible intake pipe and the flexible displacement pipe and/or at least one opening for the presence of the conductor, as instantly claimed.
Regarding claim 5, Erisgen, Tomell and Kim substantially disclose the device, as claimed and as detailed above. Additionally, in column 2 lines 45-55, Tomell especially teaches: The boot also has a plurality of mounting extensions which are circumferentially disposed around the boot's body. Each extension has a mounting hole which can receive a bolt, screw, or other mounting element to attach the boot to the horizontal support surface. While the boot's body is comprised of thermoplastic rubber and may be of dual hardness, so its extensions preferably include rubber of a harder composition to secure attachment. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 
Thus modified, one skilled in the art would have been reasonably appraised that the base plate would be further comprising at least one anti-vibrating means, as instantly claimed.
Regarding claim 6, Erisgen, Tomell and Kim substantially disclose the device, as claimed and as detailed above.
Regarding the claimed limitations “the base plate comprises a planar shape”, it is noted that applicant has not disclosed that using a planar shape results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with the base plate, as taught by Erisgen (element 32). Accordingly, absent persuasive evidence that the planar shape is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(4)(b).

Response to Arguments
12. 	Applicant's arguments filed 10/07/2020 have been fully considered but they are not persuasive. Applicant’s argument resides in contention that “a prima facie case of obviousness cannot be established based on the prior art of record” (see Applicant’s Remarks at page 7, first paragraph). Specifically, Applicant argues that, because “Erisgen utilizes a dip tube assembly 22 positioned in the bottom of its housing (i.e., the oil sump 46) so as to efficiently remove the excess lubricating oil from the hermetically-sealed housing” (see Applicant’s Remarks at page 6, second paragraph), and because, “the presence of Tommel’s base plate and the positioning of Erisgen’s compression (see Applicant’s Remarks at page 7, first paragraph), the Applicants disagree with the combinations of the references in arriving at the claimed invention. 
Further, Applicant additionally asserts that “by requiring the presence of the base plate from Tomell, the Office Action’s proposed modification of Erisgen would render the system of Erisgen undesirable for its intended purpose (i.e., the efficient removal of excess oil from the system without having to remove the compressor device from the housing) and would change its principle of operation (see Applicant’s Remarks at page 6, last paragraph), and thus, “the Office Action’s proposed modification of Erisgen based on Tomell would arguably render the system of Erisgen unsuitable for its intended purpose since this modified system would no longer be able to efficiently remove oil from the hermetically-sealed housing without requiring the removal of the compression device (see Applicant’s Remarks at page 7, first paragraph). 
Applicant’s attention is drawn to the fact that the claim 1 merely recites that “a compression device positioned on at least one base plate”. Indeed, there is no specific structure claimed or otherwise disclosed by Applicant which makes this interpretation unreasonable. The fact that Applicant’s device may or may not be different than that disclosed by the combination of Erisgen, Tomell and Kim does not discredit the arrangement disclosed by Erisgen, Tomell and Kim, absent claim limitations that require a narrower interpretation. Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 
Still further, although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993). Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). In fact, Applicant has recited no structure which makes this interpretation of Erisgen, Tomell and Kim unreasonable. For clarity, the Examiner notes that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111). 
Regardless of what is shown in the drawings and what assumptions Applicant is willing to make from these drawings, the combination of Erisgen, Tomell and Kim .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
		
/L. P./
Examiner, Art Unit 3746